NEO Severance Policy
June 24, 2016

Policy Information

      Document Title:   NEO Severance Policy Content Owner:   Director of Human
Resources and Office     of Minority and Women Inclusion (HR &     OMWI)
Certification of Compliance Contact:   N/A Policy Category:   FHLBank Policy
FHLBank-Level Approver:   Policy Oversight Group Board-Level Approver:   Full
Board (Compensation) Review Frequency:   Annually Initial Effective Date:  
6/19/2015 Last POG Approval Date:   06/15/2016
 
   
Next Review Date:
  06/2017
 
   

1

Introduction

This FHLBank Policy, governed by the board, establishes the process for
providing severance benefits to Named Executive Officers (NEOs) of FHLBank (as
defined in the SEC’s Regulation S-K (17 CFR 229.402(a)(3)).

Purpose

The purpose of this policy is to define the severance process to ensure
effective and consistent support for NEOs leaving FHLBank.

Scope

This policy provides the process and framework for providing severance benefits.

General Guidelines



1.   Eligibility.

An NEO is eligible for Severance Pay if FHLBank terminates the NEO’s employment
with or without cause, other than as provided below. The availability or
election of early retirement will not be considered in determining whether an
NEO is eligible to receive Severance Pay, as defined below.

An NEO is not eligible for Severance Pay if:



a.   The NEO voluntarily terminates employment (including termination as a
result of disability or other failure to return from leave or death); or



b.   The NEO’s employment is terminated by FHLBank for actions or inactions of
the NEO which FHLBank reasonably concludes constitutes misconduct (misconduct
being defined as an NEO willfully (1) failing to perform the duties of his or
her position or (2) acting against the best interest of FHLBank (in the
reasonable opinion of FHLBank), including, but not limited to, violation of
FHLBank policies, insubordination, dishonesty, breach of trust, disclosure of
confidential or proprietary information, violation of law or commission of an
act of moral turpitude, failure to perform the function of his or her job or to
demonstrate adequate efforts to successfully complete a performance plan, job
abandonment, or excessive tardiness or absenteeism; provided that it shall not
be considered misconduct if the NEO acted in good faith and in a manner such NEO
reasonably believed to be in, or not opposed to, the best interests of FHLBank).



2.   Amount of Severance Pay.

Provided the other requirements of this Policy are met, and if the NEO timely
provides FHLBank an enforceable release waiving claims against FHLBank, on a
form provided by FHLBank (a Separation Agreement), the NEO shall be eligible to
receive Severance Pay equal to the following amount of the NEO’s final base
salary as indicated for the NEO’s title (titles not specifically listed shall be
paid the amount as the next lower (per FHLBank guidelines) ranking title
specifically listed):

     
President & Chief Executive Officer
  12 Months
 
   
COO & Senior Executive Vice President
  9 Months
 
   
CRO & Executive Vice President
  9 Months
 
   
GC & Executive Vice President
  9 Months
 
   
CFO & Senior Vice President
  6 Months
 
   

Severance Pay includes the following:



A.   Salary Continuation:

For a period of months defined above, the NEO will continue to receive their
regular salary, equal to the base salary received as of the separation date.
These payments will be made in accordance with FHLBank’s current payroll cycle
and subject to all appropriate withholding and taxation. These payments will be
subject to the NEO’s continued adherence to the terms and provisions of the
Separation Agreement and may be subject to reduction due to any payments the NEO
may owe to FHLBank.



B.   Incentive:

Any incentives to be paid to NEOs shall be paid in accordance with the Executive
Incentive Compensation Plan.



C.   Benefit Continuation:

For a period of months defined above, the NEO may elect to participate in
FHLBank’s eligible benefit plans and pay solely the premium as though an active
employee (note that this premium is subject to possible increase in FHLBank’s
sole discretion). These payments will be deducted from the NEO’s severance
benefit payments. FHLBank will pay the remainder of the COBRA coverage costs. An
NEO will not receive any additional service credit pursuant to the defined
benefit plan or the Benefit Equalization Plan as a result of salary or benefit
continuation.



3.   Policy Administration.

HR & OMWI is responsible for administering this Policy and decisions regarding
eligibility and Severance Pay shall be in the sole discretion of the Director of
HR & OMWI. This Policy does not give any NEO, or any person whosoever, the right
to be retained in the service of FHLBank, and all employees shall remain subject
to discharge to the same extent as if this policy had never been adopted. This
Policy may be changed or ended at any time, with or without prior notice and for
any reason at FHLBank’s sole and absolute discretion.

Exceptions/Violations

Exceptions may be provided by the board.

Policy Review

This policy shall be reviewed annually and revised as needed by the Director of
HR & OMWI. Following such review, the policy shall be submitted for review and
approval by the Policy Oversight Group. In the event of any revisions to this
policy, such revisions shall be submitted for review and approval by the
Compensation committee and the board.

2